Memorandum: On the record before us, it clearly appears that the plaintiffs unnecessarily neglected for approximately six years to take any proceedings to enter judgment upon the defendant’s default, although in their power to do so. No sufficient reason is shown excusing such neglect. Under the circumstances, the judgment and orders appealed from should be affirmed. We treat the motion as having been made under rule 302 of the Rules of Civil Practice. All concur. (Appeal from a judgment and order of Monroe Special Term, granting dismissal of plaintiff’s complaint for failure to prosecute an action in negligence brought in 1939; also appeal from order of Monroe Special Term, denying plaintiff’s motion to vacate the previous order and for a reargument of such motion.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.